DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 THE CHESTNUT FIRM, LLC, a Florida Limited Liability Company, and
                 CHRISTOPHER CHESTNUT,
                        Appellants,

                                    v.

MARWAN PORTER, Individually, and THE PORTER LAW FIRM, LLC, a
             Foreign Limited Liability Company,
                         Appellees.

                              No. 4D17-3585

                           [August 13, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Martin County; William Roby, Judge; L.T. Case No. 14000713CAAXMX.

  Richard Keith Allan II of The Chestnut Firm, LLC, West Palm Beach, for
appellant The Chestnut Firm, LLC.

   Christopher M. Chestnut, Atlanta, Georgia, pro se.

   Richard C. Wolfe of Wolfe Law Miami, P.A., Miami, for appellees.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.